Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-13, and 15-19 are all the claims pending in the application. 
Claims 7, 14, and 20 are canceled.
Claims 1-3, 8-13, and 15-17 are amended.
Claims 1-6, 8-13, and 15-19 are rejected.
The following is a Final Office Action in response to amendments and remarks filed February 3, 2021.

Response to Arguments
Regarding the objections to the claims, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.  Please note, the amendments have caused new rejections to be made. 

Regarding the 101 rejections, the rejections are withdrawn in light of the amendments to the claims because the claims are integrated into a practical application under Step 2A Prong 2.  Specifically, Examiner finds the claims recite an abstract idea under Step 2A Prong 1 because the claims recite various aspects of the recruiting or hiring process which are commercial or legal interactions (i.e. business relations) and fall within the "Certain Methods of Organizing Human Activity" grouping of 

Regarding the 103 rejections, the rejections are withdrawn for the reasons discussed in the Interview on February 2, 2021.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-13, and 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1, 8, and 15 are rejected as indefinite for two reasons.  First, the independent claims are rejected because the claims recite (emphasized) "… wherein each high level of experience, a moderate level of experience, and a low level of experience…"  The terms "high", "medium", and "low" are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is not clear if "high level" refers to years of experience or positions within the company (e.g. management or leadership positions).
To overcome this rejections Examiner suggests broadening the limitation to simply clarify that the candidates' experience levels are categorized or grouped.
Second, claims 1, 8, and 15 are rejected because the claims recite (emphasized) "…using natural language processing based on additional information from the answers from the entity to the presented questions…"  This limitation is not clear because it is not clear what information is "additional".  That is, it is not clear what information would be "additional" and what information would not.  In this regard, the term "additional" becomes a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-6, 9-13, and 16-19 do not clarify these issues and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskaran et al, US Pub. No. 2016/0364692, herein referred to as “Bhaskaran” further in view of Champaneria et al, US Pub. No. 2019/0114593, herein referred to as "Champaneria", further in view of Crow et al, US Pub. No. 2005/0080656, herein referred to as "Crow".
Regarding claim 1, Bhaskaran teaches:
A method, in a data analytics system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement natural language processing and analytics, for automating the generation of customized interview questionnaires, the method performed by the at least one processor and comprising (computer readable medium and processor, e.g. ¶[0009].  Please note, Examiner finds the limitation "for automating the generation of customized interview questionnaires" does not further limit the scope of the claim because it is only reciting an intended use, see MPEP 2112.02)
analyzing unstructured text of a first document using natural language processing to extract a set of candidate competencies of an entity and deduce corresponding levels of experience for the candidate competencies (assesses candidate's skills based on free-form answers to questions, ¶[0028], using natural language understanding, ¶[0034]; see also ¶¶[0039]-[0040]discussing deduce candidates depth of understanding of a skill or experience area),

generating a first formatted data structure including the set of candidate competencies and the corresponding levels of experience for the candidate competencies (generates list of candidates' skills and level of experience, e.g. 1-10, ¶[0025]);
analyzing a second document to extract a set of required competencies for an activity and deduce corresponding levels of experience for the required competencies (obtains competency levels of skills from job description, ¶¶[0035], [0048]);
wherein each corresponding level of experience for the required competencies includes one of a high level of experience, a moderate level of  experience, and a low level of experience (skills in job description have competency levels, ¶¶[0024], [0046]); 
generating a second formatted data structure including the set of required competencies and the corresponding levels of experience for the required competencies (generates list of predefined skills and competency levels, ¶[0024]);
analyzing the first and second formatted data structures including each candidate competency of the set of candidate competencies and each required competency of the set of required competencies to determine a plurality of relationships between the candidate competencies and the required competencies (matches candidates to jobs based on skills or expertise areas, ¶[0025]; see also ¶¶[0020], [0046] discussing matching candidate skills or expertise areas with job descriptions),
wherein the relationships are determined based on an ontology comprising a plurality of classes and predefined levels (analyzes similarity based on predefined themes and subthemes extracted from candidate answers, ¶¶[0038], [0051]);

generating an interactive online application including the customized interview questionnaire (interviewing system is internet-based, ¶[0030]),
wherein the customized interview questionnaire includes questions corresponding to the categories and difficulty of questions according to the interview structure (generates interview logic that includes the sequence of plurality of questions and complexity of the questions based on the skills or expertise areas of the candidates and job description, e.g. ¶¶[0035], [0048]);
and wherein the interactive online application includes branching logic to branch to a subsequent question of the customized interview questionnaire based on an answer to a current question of the customized interview questionnaire (adjusts complexity of questions based on candidates' responses, e.g. ¶¶[0035], [0048]);
executing the interactive online application to arrange and present the questions of the customized interview questionnaire to the entity according to the branching logic based on answers from the entity to the presented questions (generates interview logic that includes the sequence of plurality of questions to be made to the candidates based on the skills or expertise areas of the candidates and job description, and adjusts complexity of questions based on candidates' responses, e.g. ¶¶[0035], [0048]);
adjusting the corresponding levels of experience for the candidate competencies using natural language processing based on additional information from the answers from the entity to the 
and modifying the interactive online application by changing questions of the customized interview questionnaire based on the adjusted corresponding levels of experience for the candidate competencies (adjusts complexity of questions based on candidates' responses, e.g. ¶¶[0035], [0048]).   
However, Bhaskaran does not explicitly teach but Champaneria does teach:
analyzing unstructured text of a second document using natural language processing to extract a set of required competencies for an activity and deduce corresponding levels of experience for the required competencies (parses job description to identify requirements using natural language processing, ¶[0058]; see also e.g. ¶¶[0030], [0064], [0094], [0233] discussing natural language processing).
Further, it would have been obvious at the time of filing to combine the questionnaire generator of Bhaskaran with assessing a job description using natural language processing, as taught by Champaneria, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Bhaskaran teaches a method of evaluating candidates based on data in the job description explicitly input by the recruiter.  One of ordinary skill would have recognized that some job descriptions would not have the requisite skills explicitly entered as in Bhaskaran, and extracting the information from job descriptions would be necessary, e.g. using natural language processing, as taught by Champaneria,.
However the combination of Bhaskaran and Champaneria does not teach but Crow does teach:
an ontology comprising a plurality of classes and predefined levels include related competencies with a corresponding candidate competency and a corresponding required competency having a same 
Further, it would have been obvious at the time of filing to combine the evaluation of candidates of Bhaskaran and Champaneria with the assessment of candidates skills using ontologies, as taught by Crow because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  Bhaskaran teaches assessing candidates based on determined themes and sub-themes.  One of ordinary skill would have recognized this analysis could be improved by formalizing the skills into an ontology, when determining the qualifications of the candidate.
Regarding claim 2, the combination of Bhaskaran, Champaneria, and Crow teaches all the limitations of claim 1 and Bhaskaran further teaches:
 generating new interview questions to include in the customized interview questionnaire, wherein at least one of the new interview question is not in a knowledge base or database and is generated based on an online resource (automatically configures questions and answers based on Wikipedia and community forums, ¶[0029]).
Regarding claim 3, the combination of Bhaskaran, Champaneria, and Crow teaches all the limitations of claim 1 and Bhaskaran further teaches:
wherein the relationships further include one or more from a group of a matching competency, and an unrelated competency (matches candidates to jobs based on skills or expertise areas, ¶[0025]).  
Regarding claim 6, the combination of Bhaskaran, Champaneria, and Crow teaches all the limitations of claim 1 and Bhaskaran further teaches:
greater than the number (N)) and as such, the contingent limitation (triggering generation of new interview questions) is not required to occur and, under the broadest reasonable interpretation, does not further limit the scope of the claim).
Regarding claim 8, the combination of Bhaskaran, Champaneria, and Crow teaches all the limitations of claim 1 and Bhaskaran further teaches:
ranking a plurality of job applicants for an interview, based upon a number of matches between the candidate competencies of the job applicants and required competencies for a job (ranks candidates based on the interview, e.g. ¶[0040], which is based on matching candidates to jobs based on skills or expertise areas, ¶[0025]).

Claims 9-11 and 15-17 recite similar limitations as claims 1-3 and accordingly are rejected of similar areas as claims 1-3.

Claims 4, 5, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhaskaran, Champaneria, and Crow in view of Hughes, Melba “Looking Beyond The Resume: How To Assess Intangible Skills When Evaluating Candidates” Major, Lindsey & Africa, Feb. 3, 2016, herein referred to as “Hughes”.
Regarding claim 4, the combination of Bhaskaran, Champaneria, and Crow teaches all the limitations of claim 1 and Bhaskaran further teaches:
determining whether the set of candidate competencies comprises a particular competency (displays a list of candidates having the required skills or expertise areas, ¶[0025]), 
However the combination of Bhaskaran, Champaneria, and Crow does not teach but Hughes teaches:
and when the set of candidate competencies does not comprise the particular competency (some skills cannot be ascertained from resumes and job applications, pg. 1 of PDF),
generating an interview question to ascertain whether the candidate has the particular competency (to determine if a candidate has a high energy level, ask about their personal lives and hobbies, pg. 2 of PDF.  Please note, Examiner finds the claim limitation “when the set of candidate competencies does not comprise a particular competency, generating an interview question to ascertain whether the candidate has the particular competency” does not further limit the scope of the claim because that limitation recites contingent limitations but do not require the conditions precedent to occur, see MPEP 2111.04.II.  That is, the conditions present (when the set of candidate competencies does not comprise a particular competency) are not required to occur (i.e. when it is determined the set of candidate competencies do comprise the particular competency) and as such, the contingent 
Further, it would have been obvious, at the time of filing, to combine the interview generation of Bhaskaran, Champaneria, and Crow with asking about personal lives and hobbies of candidates, as taught by Hughes, because Hughes teaches that it is essential to assess a candidate’s energy level to ensure that the best candidate receives a job offer, pg. 1 of PDF; see also MPEP 2143.I.G. 
Regarding claim 5, the combination of Bhaskaran, Champaneria, and Crow teaches all the limitations of claim 1 and Bhaskaran further teaches:
determining whether the set of candidate competencies comprises a particular competency (displays a list of candidates having the required skills or expertise areas, ¶[0025]), 
However the combination of Bhaskaran, Champaneria, and Crow does not teach but Hughes teaches:
and when the set of candidate competencies does not comprise the particular competency (some skills cannot be ascertained from resumes and job applications, pg. 1 of PDF),
evaluating the set of candidate competencies to ascertain whether the set includes a correlative competency or a related competency (to determine if a candidate has leadership skills, evaluate their resume for civic involvement, e.g. if they hold an elected position on school board or on the board of a not-for-profit, pg. 1 of PDF.  Please note, Examiner finds the claim limitation “when the set of candidate competencies does not comprise a particular competency, evaluating the set of candidate competencies to ascertain whether the candidate competencies include a correlative competency or a related competency” does not further limit the scope of the claim because that limitation recite contingent limitations but do not require the conditions precedent to occur, see MPEP 2111.04.II.  That is, the conditions present (when the set of candidate competencies does not comprise a particular competency) are not required to occur (i.e. when it is determined the set of candidate do comprise the particular competency) and as such, the contingent limitations (evaluating the set of candidate competencies) are not required to occur and, under the broadest reasonable interpretation, do not further limit the scope of the claims).
Further, it would have been obvious, at the time of filing, to combine the interview generation of Bhaskaran, Champaneria, and Crow with evaluating candidates’ resume for civic involvement, as taught by Hughes, because Hughes teaches that it is essential to assess a candidate’s leadership skill to ensure that the best candidate receives a job offer, pg. 1 of PDF; see also MPEP 2143.I.G. 

Claims 12, 13, 18, and 19 recite similar limitations as claims 4 and 5 and accordingly are rejected for similar reasons as claims 4 and 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629